Citation Nr: 1044076	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to a rating in excess of 30 percent for post total 
right knee replacement (TKR) right knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1965 to November 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2008 rating 
decision by the Cheyenne, Wyoming Department of Veterans Affairs 
(VA) Regional Office (RO) which, in pertinent part, assigned a 30 
percent rating for the Veteran's right knee disability following 
expiration of the 100 percent schedular rating provided following 
a TKR.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The most recent VA examination for the Veteran's post TKR right 
knee disability was in December 2008.  In October 2010 written 
argument, the Veteran's representative alleged that since that 
examination, the Veteran's right knee pain on motion has become 
more severe, and he has developed right knee weakness.  When a 
Veteran indicates that his disability has increased since his 
last VA examination, a reexamination should be scheduled.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an 
examination necessary where a Veteran alleged worsening, and the 
most recent VA examination was two years prior).  Given that the 
Veteran's right knee disability is alleged to have worsened, a 
contemporaneous examination is needed to determine its current 
severity.  Furthermore, complete post TKR treatment records are 
not associated with the claims file, are pertinent evidence as 
they may shed additional light on the status of the right knee 
disability, and should be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation, VA and private, he has received 
for his right knee since his TKR and to 
provide any releases needed to secure records 
of any such private evaluation/treatment.  
The RO should obtain complete clinical 
records (those not yet secured) from the 
sources identified.  If any provider does not 
respond, the Veteran and his representative 
should be so advised, and reminded that 
ultimately it is his responsibility to ensure 
that any private records are secured.

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist to 
determine the current severity of his post 
TKR right knee disability.  The Veteran's 
claims folder must be reviewed by the 
examiner in connection with the examination.  
The examiner must specifically note whether 
there is post TKR residual severe painful 
motion or weakness; if there are such 
manifestations to a lesser (than severe) 
degree, they should be described in detail.  
All impairment of function must be described 
in detail.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

